Case 9:17-cv-00089-DLC Document 288 Filed 12/20/18 Page 1 of 4

LAWRENCE G. WASDEN WILLIAMS LAW FIRM, P.C.
ATTORNEY GENERAL JAMES D. JOHNSON, ESQ.
STATE OF IDAHO 235 E. Pine, P.O. Box 9440
DARRELL G. EARLY Missoula, Montana 59807-9440
Chief, Natural Resources Division Telephone: (406) 721-4350
STEVEN W. STRACK Fax: (406) 721-6037

Specially Admitted E-Mail: james@mnslaw.corn
KATHLEEN E. TREVER

Specially Admitted
Deputy Attorneys General

700 W. State Street, 2nd Floor

P.O. Box 83720

Boise, Id 83720-0010

Telephone: (208) 334-2400

Fax: (208) 854-8072

E-Mail: Steve.Strack@ag.idaho.gov
kathleen.trever@idfg.idaho.gov

Artorneysfor State ofldaho

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
CROW INDIAN TRIBE, et al. , CV-17-89-M-DLC
Plaintijj€s, (Consolidated with Case Nos.
CV-17-1 17-M-DLC,
v. CV-17-118-M-DLC,
CV-17-1l9-M-DLC,
UNITED STATES OF AMERICA, et al., CV-17-123-M-DLC,

and CV-18-16-M-DLC,
Defendants,
DEFENDANT-INTERVENOR
and STATE 013 IDAHO’S

STATE OF WYOMING, er al., NOTICE OF APPEAL

Defendanr-Inter'venors.

 

 

Case 9:17-cv-OOO89-DLC Document 288 Filed 12/20/18 Page 2 of 4

Notice is hereby given that Defendant~lntervenor State of Idaho hereby
appeals to the United States Court of Appeals for the Ninth Circuit this Court’s
October 23, 2018, judgment (ECF No. 275), and this Court’s September 24, 2018,
Opinion and Order (ECF No. 266), which granted Plaintiffs’ motions for summary
judgment, denied Defendants’ cross-motions for summaryjudgment, and vacated
and remanded the Final Rule delisting the Greater Yellowstone Ecosystem grizzly
bear.

The Representation statement required under Ninth Circuit Rules 3-2 and
12-2 is filed herewith

The United States Court of Appeals for the Ninth Circuit has previously
docketed the following related to the above-referenced case: (l) an appeal by the
State of Wyoming as Case Number 18-3 6030; (2) an appeal by the National Rifle
Association and Safari Club International as Case Number 18-36038; and an

appeal/cross-appeal by Robert Aland as Case Numbers 18-36042 and 18-3 6050.

Case 9:17-cv-OOO89-DLC Document 288 Filed 12/20/18 Page 3 of 4

Respectfully submitted this 20th day of December 2018.

/S/ James D. Johnson
Iames D. Johnson
WlLLlAMS LAW FIRM, P.C.

LAWRENCE G. WASDEN
ATTORNEY GENERAL
STATE OF IDAHO
Steven W. Strack

Specially Admitted
Kathleen Trever

Specially Admitted
Deputy Attorneys General
Natural Resources Division

Attorneysfor State of Idaho

Case 9:17-cv-OOO89-DLC Document 288 Filed 12/20/18 Page 4 of 4

CERTIFICATE OF SERVICE
l hereby certify that on this 20th day of December, 2018, I caused the
foregoing to be electronically filed with the Court using the CM/ECF System, Which

caused the all attorneys of record to be served by electronic means.

/s/ James D. Johnson
James D. Johnson
WILLIAMS LAW FIRM, P.C.

